Title: To George Washington from Timothy Pickering, 7 January 1792
From: Pickering, Timothy
To: Washington, George

 

Sir,
Philadelphia Jany 7. 1792.

Among the great duties of your high station, the selection of proper characters for public offices is not the least difficult, nor the least important. The multiplicity of applications, the diversity, and sometimes the contrariety of opinions, must often produce painful embarrassments: while a constant aim to provide for the public service, will frequently oblige you to disregard private attachments, and the solicitations of those whom it would give you pleasure to oblige. Information, uninfluenced by interest or undistinguishing friendship, is desirable; but perhaps seldom attainable. With a sincerity, however, which it is hoped nothing has ever given room to question, I take the liberty of mentioning the name of Mr Peters, as of a person who with great propriety would fill the office of district judge of Pennsylvania, vacant by the resignation of Mr Lewis.
I have long and intimately known Mr Peters. His conceptions are quick and his comprehension clear. Hence he decides with promptitude & executes with facility, where others must enquire and apply with laborious attention. These talents must ever be of singular utility to a judge, who in almost every cause is obliged instantly to determine a variety of subordinate questions.
Having in early life studied the rudiments of law, and attended courts, I beg your permission to notice an observation I then made—That altho’ a professional knowledge of the law was useful to a judge, yet it was not to be put in competition with talents, accompanied with a knowledge of the language of the law and of its general principles. But Mr Peters studied the law for his profession: and altho’ he early left the practice, yet the language & principles of the law are familiar to him. The application of those principles to particular cases it will be easy for him to recal and extend. His practical knowledge of law happens particularly to apply to the business of a district judge of Pennsylvania, which consists chiefly of admiralty causes. Mr Peters was for many years Register of the Court of Admiralty; and at the commencement of the revolution, renounced that employment under the King, to engage in the service of his Country.
It is too well known for me to remark, that during several years past he has presided in the legislature of Pennsylvania, with punctual

& patient attention, ability and dignity. This fact affords a satisfactory proof with what propriety as a judge he would conduct the business of a court of justice. Important & intricate cases will sometimes occur: but these, according to the constant usage of courts, will be adjourned, to give time for research and enquiry. Such research and enquiry he will be equally able and disposed to make. And if books fail of satisfying a discerning mind, he will have easy access to the living depositaries of the law in this city, of whom some of the most eminent are his intimate acquaintances.
To the qualifications already mentioned, I should be unjust to Mr Peters if I did not add, as peculiarly pertinent to the present occasion, that in his whole conduct, during my long acquaintance with him, he has ever manifested a strict impartiality and perfect integrity.
Honoured and pleased with the invariable friendship of such a fellow labourer, I should indeed be gratified by his appointment: but I do not know myself, if friendship or any other motive could induce me to make an unfounded representation. I should have been silent, if I did not firmly believe, that by a diligent, able and upright administration of justice, Mr Peters would fulfil your wishes and the public expectation.
I trust, sir, you will pardon this representation from me; as it claims no other attention than as the testimony of a witness whose character and means of information entitle him to some degree of credit. I have the honour to be, with the truest respect, Sir, your most h’ble & obedt servant

Timothy Pickering

